IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MFADHILI CAMPBELL,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-0822

MICHAEL D. CREWS,
SECRETARY, FLORIDA
DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed September 12, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Mfadhili Campbell, pro se, Petitioner.

Jennifer Parker, General Counsel, and Sheron Wells, Assistant General Counsel,
Florida Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

LEWIS, C. J., CLARK and MARSTILLER, JJ., CONCUR.